department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-552373-93 uilc memorandum for assistant district_counsel pennsylvania district philadelphia from alan c levine chief branch general litigation subject legend taxpayer x amount dollar_figurey this in is response to your memorandum of date regarding the above subject the questions you have raised concern the application of sec_6324 issues whether the internal_revenue_service service has the legal authority to issue a certificate of lien release under sec_6325 whether the service has the legal authority to issue a certificate of nonattachment with respect to a lien pursuant to sec_6325 whether the service has the legal authority to issue a certificate of lien release under sec_6326 conclusion the donee x is not entitled to a release of lien pursuant to sec_6325 and sec_6326 since the tax_liability remains unsatisfied also she is not entitled to have the service issue a certificate of nonattachment of lien pursuant to sec_6325 gl-552373-93 facts the facts reflect that ten days prior to her death on date the decedent executed a deed which conveyed certain real_property in to her daughter and to her two other children the deed was given to a partnership in which all three children had an interest subsequent to death the property was mortgaged to a local bank and improvements were made to the property on date the service made a jeopardy_assessment for gift_taxes against the estate of in the approximate amount of dollar_figurey the service also made a jeopardy_assessment for unpaid estate_taxes but that assessment is not relevant here neither the decedent nor her personal representative ever filed a gift_tax_return on date the service mailed to the estate and to x as donee a recommendation for jeopardy termination_assessment form and accompanying billing assembly including a notice of tax due and a demand for payment following this the service levied upon ms x’s wages however ms x subsequently entered into an agreement with the service which provided that it would cease levying upon her wages if she would extend the 10-year automatic gift_tax lien under sec_6324 for an additional five years the estate’s liability for gift_taxes is in litigation in the united_states tax_court docket no the estate’s liability for estate_taxes is also docketed for litigation in that same court docket no the government brought suit in federal district_court to reduce to judgment the liability of the donees pursuant to sec_6324 and to foreclose the tax_liens against the subject property default judgments were entered against the children on date and an abstract of that judgment was recorded on date against x in ms x currently lives in note that although there does not appear to be case law for the proposition that the 10-year gift_tax lien cannot be extended cases such as 517_f2d_230 7th cir and 841_f2d_97 4th cir hold that the ten-year period provided by sec_6324 for estate_tax liens is a period of absolute duration and not a period of limitation however some courts have held that this time period is limitational and thus the ten-year period can be extended see 514_fsupp_8 d n j the statutes providing for the estate_tax lien sec_6324 and the gift_tax lien sec_6324 are similar the government did not finalize the foreclosure claim of the complaint gl-552373-93 the notice_of_federal_tax_lien based upon the jeopardy assessments was filed in on date at the time this notice was filed ms x resided in law and analysis we have reviewed your memorandum of date and are in agreement with all the conclusions reached therein essentially all the above issues relate to the same basic question ie whether a donee against whom no assessment was made for gift_tax liability but to whom notice_and_demand were sent is subject not only to the sec_6324 gift_tax lien but also to the sec_6321 general tax_lien when an assessment has been made against the donor the general tax_lien under sec_6321 arises upon assessment of the tax and attaches to all property and rights to property of the taxpayer against whom the tax was assessed in order to insure the service’s lien priority over certain classes of creditors specified in sec_6323 such as judgment lien creditors purchasers holders of security interests and mechanics lienors it is necessary for the service to file a notice_of_federal_tax_lien in accordance with sec_6323 however the gift_tax lien provided by sec_6324 arises automatically at the time of the gift and extends only to the property received by the donee without the necessity of an assessment against him or her this secret_lien is one of ten year duration and is not filed in the present case it appears clear that the automatic ten year gift_tax lien under sec_6324 attached to the property of the donee when the donor failed to pay the gift_tax sec_6324 reads as follows except as otherwise provided in subsection c unless the gift_tax imposed by chapter is sooner paid in full or becomes unenforceable by reason of lapse of time such tax shall be a lien upon all gifts made during the period for which the return was filed for years from the date the gifts are made if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift any part of the property comprised in the gift transferred by the donee or by a transferee of the donee to a purchaser or holder of a security_interest shall be divested of the lien imposed by this subsection and such lien to the extent of the value of such gift shall attach to all the property including after-acquired property of the donee or the transferee except any part transferred to a purchaser or holder of a security_interest gl-552373-93 sec_301_6324-1 states the following d application of the lien imposed by sec_6321 the general lien under sec_6321 and the special lien under subsection a or b of sec_6324 for the estate or gift_tax are not exclusive of each other but are cumulative each lien will arise when the conditions precedent to the creation of such lien are met and will continue in accordance with the provisions applicable to the particular lien thus the special lien may exist without the general lien being in force or the general lien may exist without the special lien being in force or the general lien and the special lien may exist simultaneously depending on the facts and pertinent statutory provisions applicable to the respective liens as stated earlier the general tax_lien is imposed by sec_6321 that code section provides that if any person liable to pay any_tax neglects or refuses to pay the same after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person emphasis added the lien arises automatically and relates back to the date of assessment sec_6322 there does not appear to be a requirement in sec_6321 or elsewhere that the person liable to pay the tax be the same person against whom the assessment was made the demand referenced in sec_6321 is the demand the service is required to make of the taxpayer pursuant to sec_6303 that section requires the service as soon as practicable and within days after the making of the assessment of a tax pursuant to sec_6203 to give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof emphasis added pursuant to the language of sec_6321 an argument could be made that ms x as donee would qualify as any person liable to pay any_tax and thus would be subject_to the sec_6321 general tax_lien however based upon the decision of the tax_court in 102_tc_654 we do not believe that ms x is subject_to the general tax_lien in that case the court held that it wasn’t necessary for the service to make a transferee assessment pursuant to sec_6901 or otherwise assess the petitioner to establish the general tax_lien prior to taking steps including levy and seizure to enforce the special tax_lien under sec_6324 thus we are of the view that in order to establish the sec_6321 general tax_lien the service must first make an assessment we note that the obligation imposed upon a transferee by sec_6324 and sec_6901 although not considered a tax_liability is an independent personal obligation which may be collected in a manner similar to that used in collecting tax_liabilities 29_f3d_1533 11th cir although that gl-552373-93 case involved the collection of estate rather than gift_tax liabilities the rationale set forth therein would probably apply to the collection of gift_tax liabilities under sec_6324 since the language of sec_6324 and sec_6324 similarly impose personal liability upon the party receiving the property whether he or she be called a transferee or a donee see also 461_f2d_605 10th cir and 283_us_589 based upon the rationale of the above-cited court decisions as well as the language contained in sec_6324 there should exist little doubt that x the donee here is personally liable for the unpaid gift_tax and that her property for the ten-year period following the date of the gift from the decedent was automatically subject_to the lien provided by that code section it is also clear that while her liability as a donee is considered a personal liability rather than a tax_liability the service may use its levy and seizure procedures to enforce the tax_lien provided by sec_6324 ripley supra see also fillman v united_states u s t c big_number usdc ed ark however although we are of the view that the levy and seizure procedures applicable to the sec_6324 lien would normally not apply to the sec_6321 general tax_lien in that the sec_6324 lien covers only the property the donor transferred to the donee while the general tax_lien covers all a taxpayer’s property an exception would apply in the present case since the property received by the donee here was mortgaged subsequent to her having received that property sec_6324 provides that when property of a donee is transferred to a holder of a security_interest the gift_tax lien is divested of the property and such lien to the extent of the value of such gift shall attach to all the property of the donee in other words the bank that now holds the mortgage on ms x’s property holds it free and clear of the gift_tax lien but that lien has been transferred to all her other_property thus we believe that it would not be unreasonable for the service to advocate the position that all her property is subject_to the gift_tax lien by virtue of the statutory language contained in sec_6324 to the extent of the value of the property that was gifted to her as stated earlier in the present case the statute_of_limitations for the ten year automatic gift_tax lien was extended and will not expire until date a notice of transferee_liability was not issued to the donee since the government decided to reduce the donee’s personal liability to judgment however following the jeopardy_assessment a notice_of_federal_tax_lien was properly filed in against the estate we believe that this notice_of_federal_tax_lien correctly identifies ms x as a donee who is liable for the gift_tax although no transferee gift_tax assessment has been made against her which would give rise to the sec_6321 general tax_lien all of ms x’s property as just stated including after-acquired property is nevertheless now subject_to the gift_tax lien as a result of her having transferred the gifted property to a holder of a security_interest gl-552373-93 a search of the public records will now reveal a notice_of_federal_tax_lien that shows ms x’s name as donee which would be an indication that her property is subject_to the sec_6324 lien we do not believe that this could result in confusion and possibly injury to ms x as required by sec_6325 to justify the issuance of a certificate of nonattachment sec_6325 reads as follows if the secretary determines that because of confusion of names or otherwise any person other than the person against whom the tax was assessed is or may be injured by the appearance that a notice of lien filed under sec_6323 refers to such person the secretary may issue a certificate that the lien does not attach to the property of such person in conclusion the sec_6321 general tax_lien against the donor should not be released pursuant to sec_6325 and sec_6326 of the code since the gift_tax liability still remains unsatisfied x the donee is not entitled to be granted a certificate of nonattachment of that lien pursuant to sec_6325 to clarify that the notice_of_federal_tax_lien filed on date in does not apply to her property since that notice form y does in fact cover all her property case development hazards and other consideratons none if you have any further questions please do not hesitate to call us on
